UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-1776 Name of Registrant: Vanguard Wellesley Income Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2010  March 31, 2011 Item 1: Reports to Shareholders Vanguard Wellesley ® Income Fund Semiannual Report March 31, 2011 > For the six months ended March 31, 2011, Vanguard Wellesley Income Fund returned about 4%. > The funds stock portfolio posted positive returns for the period, while the bond portionabout 60% of total assetsfinished in negative territory. > Wellesley lagged its benchmark slightly, and trailed its peer-group average by a wider margin. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 6 Fund Profile. 9 Performance Summary. 11 Financial Statements. 12 About Your Funds Expenses. 29 Glossary. 31 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Six Months Ended March 31, 2011 Total Returns Vanguard Wellesley Income Fund Investor Shares 4.21% Admiral Shares 4.23 Wellesley Composite Index 4.35 Mixed-Asset Target Allocation Conservative Funds Average 5.54 Wellesley Composite Index: Weighted 65% bonds and 35% stocks. For bonds: Lehman U.S. Long Credit AA or Better Bond Index through March 31, 2000, and Barclays Capital U.S. Credit A or Better Bond Index thereafter. For stocks: 26% S&P 500/Barra Value Index and 9% S&P Utilities Index through June 30, 1996, when the utilities component was split into the S&P Utilities Index (4.5%) and the S&P Telephone Index (4.5%); as of January 1, 2002, the S&P Telephone Index was replaced by the S&P Integrated Telecommunication Services Index; as of July 1, 2006, the S&P 500/Barra Value Index was replaced by the S&P 500/Citigroup Value Index; as of August 1, 2007, the three stock indexes were replaced by the FTSE High Dividend Yield Index. Mixed-Asset Target Allocation Conservative Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Y our Funds Performance at a Glance September 30, 2010 , Through March 31, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Wellesley Income Fund Investor Shares $21.60 $22.09 $0.412 $0.000 Admiral Shares 52.34 53.52 1.014 0.000 1 Chairmans Letter Dear Shareholder, Vanguard Wellesley Income Fund returned about 4% for the six months ended March 31, 2011. The fund trailed its composite benchmark by a small margin, and lagged the average return of its peer group. Though stocks represented less than 40% of the funds assets, they drove its returns for the period: The equity portfolio returned more than 15%, while, in an environment of rising interest rates, its bond portfolio returned about 2%. The returns of both portfolios trailed those of their respective benchmarks by less than a percentage point. As of March 31, the 30-day SEC yield for Investor Shares of the fund was 3.06%, down from 3.22% a year earlier, while the yield for Admiral Shares was 3.13%, down from 3.32%. Despite distressing headlines, stock markets rallied Global stock markets produced exceptional returns for the six months ended March 31, a period punctuated by unnerving developments such as political upheaval in the Middle East and North Africa, new sovereign debt dilemmas in Europe, and a nuclear emergency in Japan. On a more optimistic note, the U.S. economy continued to grind into gear. Job growth picked up, fueling hopes that the good news might be persistent enough to bring down the high unemployment rate. 2 The broad U.S. stock market returned more than 18%. The stocks of smaller companies, which are keenly sensitive to the rhythms of the business cycle, did even better. Non-U.S. stock markets trailed their American counterparts, though as a group, their six-month return topped 10%. European stocks performed best. All but the shortest-term rates moved higher, affecting bond prices With the exception of the shortest-term securities, the rates on fixed income investments moved higher during the six-month period. At the start of the period, the 10-year U.S. Treasury note yielded a meager 2.51%. By the end, the rate had climbed to 3.45% as investors demanded more compensation for the possibility that inflation will continue to accelerate from financial-crisis lows. Rising rates put short-term pressure on bond prices. The broad U.S. taxable bond market produced a slightly negative return. The broad municipal bond market, which came under pressure both from rising rates and concern (exaggerated, in Vanguards view) about the financial strength of state and municipal borrowers, returned 3.68%. As it has since December 2008, the Federal Reserve held its target for short-term interest rates near 0%. This stance kept the returns available from money market instruments, such as the 3-month Treasury bill, in the same neighborhood. Funds bond portfolio weighed on results The Wellesley Income Fund, an income-oriented balanced fund, offers broad exposure to stocks and investment-grade Market Barometer Total Returns Periods Ended March 31, 2011 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 18.13% 16.69% 2.93% Russell 2000 Index (Small-caps) 25.48 25.79 3.35 Dow Jones U.S. Total Stock Market Index 18.51 17.50 3.27 MSCI All Country World Index ex USA (International) 10.85 13.15 3.59 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) -0.88% 5.12% 6.03% Barclays Capital Municipal Bond Index (Broad tax-exempt market) -3.68 1.63 4.14 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.15 2.09 CPI Consumer Price Index 2.30% 2.68% 2.26% 3 bonds. While balanced funds typically offer a higher allocation to stocks, the funds advisor, Wellington Management Company, is somewhat unique in allocating about one-third to stocks and two-thirds to bonds. This strategy has served shareholders well over the more than four decades of the funds existence, but it held back results in the half-year as bonds struggled. The funds stock holdings are focused on blue chip stocks with above-average dividend yields, and the funds equity portfolio posted positive returns in all ten market sectors for the period. However, it did lag its benchmark in several areas. The funds energy holdings provided the largest share of performance, contributing more than 4 percentage points to total returns for the period. Though in part attributable to rising oil prices in the wake of turmoil in North Africa and the Middle East, these impressive results more broadly reflected a gradual clearing of the clouds that have hung over energy stocks since the Gulf oil spill. Stock selection in the industrials sectorespecially in machinery companies and industrial conglomeratesalso contributed to returns. Information technology was another standout as holdings in semiconductor stocks, including Maxim Integrated Products and Analog Devices, made significant contributions to results. In financials, holdings in insurance companies and commercial banks added value. Though the fund posted positive returns in the industrial sector, its holdings under-performed those in the benchmark: The Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Wellesley Income Fund 0.28% 0.21% 0.85% The fund expense ratios shown are from the prospectus dated January 27, 2011, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2011, the funds annualized expense ratios were 0.27% for Investor Shares and 0.21% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: Mixed-Asset Target Allocation Conservative Funds. 4 funds advisors avoided or underweighted some of the sectors better-performing stocks, including Caterpillar and General Electric. The funds relative returns were also held back by stock selection in the health care sector. Pharmaceutical giant AstraZeneca, held by the fund but not by the index, fell more than 5% for the period. The fund was also hurt by its overweighted stakes in Merck (8%) and Johnson & Johnson (3%). As mentioned earlier, the bond portion of the Wellesley Income Fund was down almost 2% for the period, trailing its benchmark, the Barclays Capital U.S. Credit A or Better Index. Unlike the index, which invests solely in corporate bonds, the fund also invests in Treasuries for liquidity purposes, and Treasury bonds lagged their corporate counterparts for the period. The advisors selections in banking bonds and an underweighting in foreign local government bonds also hurt returns. Stay focused on your long-term investment plan While the Wellesley Income Fund trailed its target benchmark for the period, its important to keep in mind that a six-month snapshot isnt the most useful assessment of a funds performance. At Vanguard, we encourage investors to focus on the long term. One way to do this is to create an investment plan that includes a mix of stock, bond, and money market funds that are appropriate for your long-term goals and risk tolerance. Once you have a plan in place, its important to stick with it, regardless of whats going on in the market. The Wellesley Income Fund, with its impressive long-term track record, experienced management team, and broad exposure to investment-grade bonds and value-oriented stocks, can play a major role in a well-balanced portfolio. And, of course, the funds low expenses can help you keep a larger proportion of the return on your investment. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer April 13, 2011 5 Advisors Report The Wellesley Income Fund returned 4.21% for the six months ended March 31, 2011, very slightly behind its composite benchmark return of 4.35%. The funds fixed income holdings returned 1.90% for the period, trailing the 1.31% return of the bond portfolios benchmark. Wellesleys stock portfolio returned 15.18% for the six months, slightly lagging its benchmark return of 15.47%. Investment environment Fiscal and monetary policies remained highly accommodative during the period. Stimulus efforts on both fronts strengthened the financial system and the economy enough for the Federal Reserve to end several of its emergency lending programs and the Treasury to begin liquidating its investments in banks and securities. Looking beyond the U.S. financial crisis, the main concerns for investors came from deeply indebted European nations, unrest and regime changes in North Africa and the Middle East, rising commodity prices, and the earthquake and accompanying catastrophic aftermath in Japan. However, while these events were disruptive to the markets, they had little direct impact on the U.S. economy. As nerves calmed in each case, investors once again realized that the U.S. economy was still in a modest and fragile recovery. Capital again began flowing into riskier asset classes, deflation fears dwindled, and it became clear that the federal government would ultimately reduce its involvement in the financial markets and its institutions. Within the bond market, this environment was very supportive of the risk sectors, notably low-quality corporate credit, commercial mortgage securities, and distressed residential mortgage securities. Agency mortgage securities lagged, to some degree because of untrustworthy securities models, uncertainty concerning the future of Fannie Mae and Freddie Mac, and still-broken fundamentals within the residential real estate sector. The equity markets had a strong run in 2010 and early 2011, but gains will likely be tougher to achieve going forward, as the rate of earnings growth is slowing and price/earnings multiples have already expanded in anticipation of better prospects. While our outlook remains positive, we are cognizant of the growing challenges. The funds successes Within the fixed income portion of the fund, our allocation to mortgage-backed and other structured sectors of the bond market helped our performance, as did our allocation to out-of-benchmark BBB/Baa-rated holdings. In the equity portion, allocation to and stock selection within information technology contributed the most to relative returns. 6 Maxim Integrated Products, a leading international supplier of quality analog and mixed signal semiconductors, performed well on better-than-expected quarterly results driven by strong revenue growth in its communications chip segment and belief that the companys variable cost structure will help it to maintain healthy margins. We continue to own the stock, as its valuation remains attractive and our long-term thesis on growth and margin improvement remains applicable. Stock selection within the financial and materials sectors also helped our performance. Within financials, Marsh & McLennan, the insurance brokerage company providing advice and solutions in risk, strategy, and human capital, performed well as a result of better-than-expected fourth-quarter earnings and expanded operating margins. We continue to hold the stock based on its attractive multiple, strong earnings growth, and high-quality cash generation. The funds shortfalls Like its all-corporate benchmark, Wellesleys bond portfolio delivered a negative return for the period. The funds duration and yield curve positioning proved unfavorable. Our sector allocation also detracted from performance during this period. We were skeptical of both the sustainability of the economic recovery and the resilience of the rising equity markets, so we stayed more liquid than proved necessary. This caution was evidenced by our out-of-benchmark holdings in U.S. Treasuries, agencies, and FDIC-backed bonds, all of which underperformed the all-corporate bond index benchmark. In addition, we did not anticipate the rebound in economic activity that coincided with the implementation of QE2, and we were not positioned for the rise in interest rates and steepening of the yield curve in the final calendar quarter of 2010. On the equity side, the industrials and health care sectors were the largest detractors. Within industrials, not owning Caterpillar hurt relative results the most, as its shares gained on strong results in the companys machine, engine, and mining businesses. Our holdings in U.S.-based industrial conglomerate 3M Company also detracted from relative returns, with the companys shares falling after it cut its 2010 profit forecast and provided guidance on 2011 that was below consensus expectations. We have kept our position in 3M, since the 2010 shortfall was the result of an inventory correction that does not change our long-term outlook and we feel that 2011 expectations are now at more attainable levels. Within health care, Merck & Co., AstraZeneca, and Johnson & Johnson were the largest detractors. Shares of U.S.-based pharmaceutical company Merck & Co. fell when a trial of the companys new anticoagulant was halted after a data and 7 safety monitoring board demanded that precautionary measures be taken. We added to our position on weakness. The funds positioning The bond portfolios current positioning is based upon our expectation that the U.S. economy will continue to expand, and that this expansion will be led primarily by the business sector, with the consumer sector healing more slowly. An improving economy, bolstered by ample liquidity and a healthier financial system, is supportive of greater risk in the bond portfolio and less need for liquidity. Accordingly, we have greatly reduced our Treasury and cash exposure and increased our exposure to corporate bonds and agency mortgage-backed securities where valuations are compelling even compared to those of short- and intermediate-term corporate bonds. We are maintaining our exposure to the Baa/BBB segment, to financial issuers, and to taxable municipal bonds where valuations continue to be most attractive. The eventual end of fiscal and monetary stimulus and accompanying rise in short-term interest rates keep us inclined toward a duration no longer than neutral, with a flattening yield curve bias. Within the stock portfolio, our most significantly overweighted sectors are financials, consumer discretionary, and materials, while our most significantly underweighted sectors are utilities, industrials, and information technology. Our largest purchases over the past six months included Royal Dutch Shell, Vodafone Group, Procter & Gamble, General Mills, and Imperial Tobacco Group. Our sales included Marathon Oil and Schneider Electric, where the dividend yields had become insufficient, and companies that had reached or were approaching our target prices, such as Toronto-Dominion Bank and Genuine Parts. The dominant theme that guides the funds investment strategy is our commitment to provide shareholders an attractive level of income by investing in high-quality securities. In general, the funds performance is quite sensitive to the direction of interest rates because of its sizable weighting in bonds and meaningful weighting in high-yielding, interest rate-sensitive stocks. Respectfully, John C. Keogh Senior Vice President and Fixed Income Portfolio Manager W. Michael Reckmeyer, III, CFA Senior Vice President and Equity Portfolio Manager Wellington Management Company, llp April 12, 2011 8 Wellesley Income Fund Fund Profile As of March 31, 2011 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWINX VWIAX Expense Ratio 1 0.28% 0.21% 30-Day SEC Yield 3.06% 3.13% Equity Characteristics FTSE High DJ Dividend U.S. Total Yield Market Fund Index Index Number of Stocks 55 437 3,817 Median Market Cap $62.8B $75.7B $31.4B Price/Earnings Ratio 14.3x 15.1x 17.9x Price/Book Ratio 2.3x 2.5x 2.3x Return on Equity 21.2% 22.5% 18.9% Earnings Growth Rate -1.1% 2.0% 5.9% Dividend Yield 3.5% 3.2% 1.7% Foreign Holdings 6.0% 0.0% 0.0% Turnover Rate (Annualized) 64%   Short-Term Reserves 6.5%   Fixed Income Characteristics Barclays Credit A or Barclays Better Aggregate Fund Index Bond Index Number of Bonds 522 2,499 8,001 Yield to Maturity (before expenses) 3.6% 3.6% 3.1% Average Coupon 4.8% 5.0% 4.2% Average Duration 5.4 years 6.1 years 5.1 years Average Effective Maturity 8.9 years 9.3 years 7.2 years Total Fund Volatility Measures DJ Wellesley U.S. Total Composite Market Index Index R-Squared 0.96 0.76 Beta 0.88 0.37 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Chevron Corp. Integrated Oil & Gas 5.0% Pfizer Inc. Pharmaceuticals 3.8 Home Depot Inc. Home Improvement Retail 3.8 Johnson & Johnson Pharmaceuticals 3.6 Marsh & McLennan Cos. Inc. Insurance Brokers 3.4 Merck & Co. Inc. Pharmaceuticals 3.4 AT&T Inc. Integrated Telecommunication Services 3.3 ConocoPhillips Integrated Oil & Gas 3.0 Royal Dutch Shell plc Integrated Oil & Class B Gas 3.0 General Electric Co. Industrial Conglomerates 2.9 Top Ten 35.2% Top Ten as % of Total Net Assets 13.7% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratios shown are from the prospectus dated January 27, 2011, and represent estimated costs for the current fiscal year. For the six months ended March 31, 2011, the annualized expense ratios were 0.27% for Investor Shares and 0.21% for Admiral Shares. 9 Wellesley Income Fund Sector Diversification (% of equity exposure) FTSE High DJ Dividend U.S. Total Yield Market Fund Index Index Consumer Discretionary 8.9% 6.6% 11.8% Consumer Staples 18.2 18.7 9.2 Energy 14.4 14.7 11.8 Financials 11.1 5.6 16.2 Health Care 12.1 12.4 10.7 Industrials 13.9 16.2 11.6 Information Technology 6.4 8.6 18.5 Materials 4.7 3.5 4.5 Telecommunication Services 4.7 5.7 2.6 Utilities 5.6 8.0 3.1 Sector Diversification (% of fixed income portfolio) Asset-Backed 3.7% Finance 33.0 Foreign 4.5 Government Mortgage-Backed 7.0 Industrial 34.7 Treasury/Agency 3.8 Utilities 7.5 Other 5.8 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) Aaa 15.5% Aa 23.0 A 38.0 Baa 15.4 Ba 0.1 Not Rated 8.0 For information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 10 Wellesley Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): September 30, 2000, Through March 31, 2011 Wellesley Composite Index: Weighted 65% bonds and 35% stocks. For bonds: Lehman U.S. Long Credit AA or Better Bond Index through March 31, 2000, and Barclays Capital U.S. Credit A or Better Bond Index thereafter. For stocks: 26% S&P 500/Barra Value Index and 9% S&P Utilities Index through June 30, 1996, when the utilities component was split into the S&P Utilities Index (4.5%) and the S&P Telephone Index (4.5%); as of January 1, 2002, the S&P Telephone Index was replaced by the S&P Integrated Telecommunication Services Index; as of July 1, 2006, the S&P 500/Barra Value Index was replaced by the S&P 500/Citigroup Value Index; as of August 1, 2007, the three stock indexes were replaced by the FTSE High Dividend Yield Index. Note: For 2011, performance data reflect the six months ended March 31, 2011. Average Annual Total Returns: Periods Ended March 31, 2011 Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 7/1/1970 10.53% 6.70% 4.51% 2.06% 6.57% Admiral Shares 5/14/2001 10.62 6.80 4.66 1 1.87 1 6.53 1 1 Return since inception. See Financial Highlights for dividend and capital gains information. 11 Wellesley Income Fund Financial Statements (unaudited) Statement of Net AssetsInvestments Summary As of March 31, 2011 This Statement summarizes the funds holdings by asset type. Details are reported for each of the funds 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the funds net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the funds holdings is available electronically on vanguard.com and on the Securities and Exchange Commissions website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 4.750% 2/15/41 80,000 83,087 0.4% U.S. Government SecuritiesOther  57,981 0.2% 141,068 0.6% Agency Bonds and Notes 1 Citigroup Inc. 2.875% 12/9/11 25,000 25,441 0.1% 2 Federal Home Loan Mortgage Corp. 4.750% 11/17/15 50,000 55,355 0.3% 1 General Electric Capital Corp. 2.000%3.000% 12/9/119/28/12 41,495 42,270 0.2% Agency Bonds and NotesOther  188,196 0.9% 311,262 1.5% Conventional Mortgage-Backed Securities Fannie Mae Pool 3.500% 4/1/26 116,000 116,363 0.5% Fannie Mae Pool 3.500% 9/1/253/1/26 158,935 159,634 0.8% Freddie Mac Gold Pool 4.000% 4/1/41 546,000 535,932 2.6% Conventional Mortgage-Backed SecuritiesOther  20,502 0.1% 832,431 4.0% Total U.S. Government and Agency Obligations (Cost $1,280,058) 1,284,761 6.1% 4 Asset-Backed/Commercial Mortgage-Backed Securities (Cost $441,029)  441,586 2.1% Corporate Bonds Finance Banking Bank of America Corp. 3.625%7.375% 1/15/131/5/21 154,600 162,580 0.8% Bank One Corp. 7.750% 7/15/25 25,000 29,316 0.1% Bear Stearns Cos. LLC 7.250% 2/1/18 14,860 17,304 0.1% 12 Wellesley Income Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Citigroup Inc. 4.587%8.500% 1/15/157/15/39 211,835 219,079 1.0% Goldman Sachs Group Inc. 5.250%7.500% 10/15/132/1/41 211,980 223,124 1.1% 4 HSBC Bank plc 2.000%4.750% 1/19/141/19/21 83,960 83,847 0.4% HSBC Bank USA NA 4.625%5.875% 4/1/1411/1/34 34,100 34,445 0.2% HSBC Holdings plc 6.500%7.625% 5/17/325/2/36 37,800 39,247 0.2% 3 JPMorgan Chase & Co. 3.450%7.900% 1/2/1312/29/49 180,825 193,082 0.9% Merrill Lynch & Co. Inc. 5.000%6.875% 2/3/141/29/37 77,000 79,577 0.4% Morgan Stanley 4.000%7.300% 3/1/134/1/32 213,880 231,804 1.1% Wachovia Bank NA 4.800% 11/1/14 19,640 20,867 0.1% Wachovia Corp. 4.875%6.605% 2/15/1410/1/25 48,745 51,722 0.2% Wells Fargo & Co. 3.625%5.625% 10/1/1412/11/17 95,400 100,867 0.5% Wells Fargo Bank NA 5.950% 8/26/36 25,000 25,712 0.1% Wells Fargo Financial Inc. 5.500% 8/1/12 34,100 36,037 0.2% 4 BankingOther  1,367,578 6.5% Brokerage  25,823 0.1% Finance Companies General Electric Capital Corp. 6.750% 3/15/32 75,000 81,889 0.4% General Electric Capital Corp. 5.300%6.875% 1/15/131/10/39 142,045 149,544 0.7% HSBC Finance Corp. 4.750% 7/15/13 12,225 13,053 0.1% 4 Insurance  564,215 2.7% Other Finance  26,138 0.1% 4 Real Estate Investment Trusts  184,158 0.9% 3,961,008 18.9% Industrial Basic Industry  185,591 0.9% Capital Goods 3M Co. 6.375% 2/15/28 25,000 28,406 0.1% 4 Capital GoodsOther  336,191 1.6% Communication 4 AT&T Inc. 2.500%6.500% 8/15/159/1/40 109,257 107,076 0.5% BellSouth Corp. 6.000% 10/15/1111/15/34 65,000 65,018 0.3% Michigan Bell Telephone Co. 7.850% 1/15/22 25,000 28,869 0.2% 4 NBCUniversal Media LLC 4.375% 4/1/21 16,000 15,418 0.1% 4 CommunicationOther  739,207 3.5% Consumer Cyclical Home Depot Inc. 3.950%5.400% 3/1/169/15/20 10,500 10,859 0.1% 4 Consumer CyclicalOther  625,938 2.9% Consumer Noncyclical Bestfoods 6.625% 4/15/28 25,000 29,382 0.2% Johnson & Johnson 3.800%6.730% 5/15/1311/15/23 24,895 29,125 0.1% Kimberly-Clark Corp. 6.250% 7/15/18 25,000 29,001 0.1% Merck & Co. Inc. 3.875%5.300% 12/1/131/15/21 78,570 81,801 0.4% PepsiCo Inc. 3.100%5.150% 5/15/1211/1/20 92,869 94,021 0.5% Pfizer Inc. 5.350%6.200% 3/15/153/15/19 48,210 54,613 0.3% Philip Morris International Inc. 4.500% 3/26/20 25,000 25,615 0.1% Unilever Capital Corp. 4.250% 2/10/21 78,185 79,133 0.4% 4 Consumer NoncyclicalOther  865,885 4.1% Energy Burlington Resources Finance Co. 6.500% 12/1/11 25,000 25,959 0.1% ConocoPhillips 7.000% 3/30/29 11,500 13,564 0.1% ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 25,000 28,186 0.1% Texaco Capital Inc. 8.625% 4/1/32 25,000 33,230 0.2% 4 EnergyOther  245,241 1.2% 4 Other Industrial  25,586 0.1% 13 Wellesley Income Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Technology  303,662 1.4% 4 Transportation  62,557 0.3% 4,169,134 19.9% Utilities 4 Electric  798,409 3.8% 4 Natural Gas  95,091 0.5% 893,500 4.3% Total Corporate Bonds (Cost $8,626,669) 9,023,642 43.1% 4 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $510,722)  535,170 2.6% Taxable Municipal Bonds (Cost $707,940)  701,184 3.3% Shares Common Stocks Consumer Discretionary Home Depot Inc. 8,238,200 305,308 1.5% McDonalds Corp. 2,085,100 158,655 0.7% Stanley Black & Decker Inc. 1,454,600 111,422 0.5% Consumer DiscretionaryOther  141,515 0.7% 716,900 3.4% Consumer Staples Philip Morris International Inc. 3,334,900 218,869 1.0% Kimberly-Clark Corp. 3,180,600 207,598 1.0% Kraft Foods Inc. 5,691,700 178,492 0.8% Sysco Corp. 6,092,200 168,754 0.8% PepsiCo Inc. 2,230,500 143,667 0.7% Unilever NV 4,398,900 137,949 0.6% Altria Group Inc. 3,848,500 100,176 0.5% Imperial Tobacco Group plc 2,602,790 80,313 0.4% Procter & Gamble Co. 1,303,100 80,271 0.4% HJ Heinz Co. 1,602,400 78,229 0.4% Consumer StaplesOther  75,604 0.4% 1,469,922 7.0% Energy Chevron Corp. 3,741,900 401,992 1.9% ConocoPhillips 3,045,400 243,206 1.2% Royal Dutch Shell plc Class B 6,643,878 241,268 1.1% Exxon Mobil Corp. 1,868,200 157,172 0.7% Total SA ADR 1,920,200 117,074 0.6% 1,160,712 5.5% Financials Marsh & McLennan Cos. Inc. 9,268,100 276,282 1.3% National Bank of Canada 1,811,400 147,210 0.7% M&T Bank Corp. 1,381,200 122,195 0.6% HSBC Holdings plc 10,489,600 108,349 0.5% Chubb Corp. 1,688,700 103,534 0.5% FinancialsOther  134,556 0.7% 892,126 4.3% Health Care Pfizer Inc. 15,200,600 308,724 1.5% Johnson & Johnson 4,866,300 288,328 1.4% Merck & Co. Inc. 8,340,550 275,322 1.3% AstraZeneca plc ADR 2,241,400 103,373 0.5% 975,747 4.7% 14 Wellesley Income Fund Market Percentage Value of Net Shares ($000) Assets Industrials General Electric Co. 11,792,000 236,429 1.1% 3M Co. 2,150,800 201,100 1.0% Illinois Tool Works Inc. 3,111,500 167,150 0.8% Eaton Corp. 2,803,900 155,448 0.7% Waste Management Inc. 4,139,600 154,573 0.7% Emerson Electric Co. 2,358,600 137,813 0.7% IndustrialsOther  66,410 0.3% 1,118,923 5.3% Information Technology Analog Devices Inc. 4,730,300 186,279 0.9% Maxim Integrated Products Inc. 6,734,700 172,409 0.8% Intel Corp. 7,976,600 160,888 0.8% 519,576 2.5% Materials EI du Pont de Nemours & Co. 2,332,400 128,212 0.6% Nucor Corp. 2,309,100 106,265 0.5% PPG Industries Inc. 879,900 83,775 0.4% MaterialsOther  64,517 0.3% 382,769 1.8% Telecommunication Services AT&T Inc. 8,598,485 263,114 1.2% Vodafone Group plc ADR 4,177,500 120,103 0.6% 383,217 1.8% Utilities Xcel Energy Inc. 4,211,200 100,605 0.5% Cia Energetica de Minas Gerais ADR 4,193,380 80,806 0.4% PG&E Corp. 1,809,000 79,922 0.4% UtilitiesOther  188,230 0.9% 449,563 2.2% Total Common Stocks (Cost $6,218,892) 8,069,455 38.5% Coupon Temporary Cash Investments Money Market Fund 5,6 Vanguard Market Liquidity Fund 0.208% 3,511,200 3,511 0.0% 15 Wellesley Income Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Repurchase Agreements Banc of America Securities, LLC (Dated 3/31/11, Repurchase Value $697,703,000, collateralized by Federal Home Loan Bank 4.805% 4.910%, 4/28/158/20/15, Federal Home Loan Mortgage Corp. 2.490%6.109%, 11/1/223/1/41, Federal National Mortgage Assn. 0.491%6.005%, 3/1/209/1/46, Government National Mortgage Assn. 5.500%, 10/20/38) 0.140% 4/1/11 697,700 697,700 3.3% Goldman Sachs & Co. (Dated 3/31/11, Repurchase Value $344,201,000, collateralized by Federal National Mortgage Assn. 3.500%4.500%, 9/1/252/1/41) 0.150% 4/1/11 344,200 344,200 1.7% Goldman Sachs & Co. (Dated 3/31/11, Repurchase Value $350,012,000, collateralized by Federal National Mortgage Assn. 3.500%5.000%, 5/1/253/1/41) 0.180% 4/7/11 350,000 350,000 1.7% 1,391,900 6.7% Total Temporary Cash Investments (Cost $1,395,411) 1,395,411 6.7% 7 Total Investments (Cost $19,180,721) 21,451,209 102.4% Other Assets and Liabilities Other Assets 8 224,067 1.1% Liabilities 6 (727,788) (3.5%) (503,721) (2.4%) Net Assets 20,947,488 100.0% 16 Wellesley Income Fund At March 31, 2011, net assets consisted of: Amount ($000) Paid-in Capital 19,133,696 Overdistributed Net Investment Income (22,473) Accumulated Net Realized Losses (434,343) Unrealized Appreciation (Depreciation) Investment Securities 2,270,488 Futures Contracts (952) Swap Contracts 1,059 Foreign Currencies 13 Net Assets 20,947,488 Investor SharesNet Assets Applicable to 417,231,112 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 9,216,619 Net Asset Value Per ShareInvestor Shares $22.09 Admiral SharesNet Assets Applicable to 219,194,280 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 11,730,869 Net Asset Value Per ShareAdmiral Shares $53.52 See Note A in Notes to Financial Statements.  Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Certain of the funds securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2011, the aggregate value of these securities was $1,528,383,000, representing 7.3% of net assets. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Includes $3,511,000 of collateral received for securities on loan. 7 The total value of securities on loan is $3,433,000. 8 Cash of $11,995,000 has been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 17 Wellesley Income Fund Statement of Operations Six Months Ended March 31, 2011 ($000) Investment Income Income Dividends 1 131,896 Interest 252,298 Security Lending 1,045 Total Income 385,239 Expenses Investment Advisory FeesNote B Basic Fee 4,646 Performance Adjustment 734 The Vanguard GroupNote C Management and AdministrativeInvestor Shares 8,438 Management and AdministrativeAdmiral Shares 6,684 Marketing and DistributionInvestor Shares 1,277 Marketing and DistributionAdmiral Shares 910 Custodian Fees 78 Shareholders ReportsInvestor Shares 94 Shareholders ReportsAdmiral Shares 32 Trustees Fees and Expenses 16 Total Expenses 22,909 Net Investment Income 362,330 Realized Net Gain (Loss) Investment Securities Sold 165,639 Futures Contracts 1,271 Swap Contracts 969 Foreign Currencies 120 Realized Net Gain (Loss) 167,999 Change in Unrealized Appreciation (Depreciation) Investment Securities 278,567 Futures Contracts (952) Swap Contracts 1,059 Foreign Currencies 8 Change in Unrealized Appreciation (Depreciation) 278,682 Net Increase (Decrease) in Net Assets Resulting from Operations 809,011 1 Dividends are net of foreign withholding taxes of $1,583,000. See accompanying Notes, which are an integral part of the Financial Statements. 18 Wellesley Income Fund Statement of Changes in Net Assets Six Months Ended Year Ended March 31, September 30, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 362,330 630,298 Realized Net Gain (Loss) 167,999 225,723 Change in Unrealized Appreciation (Depreciation) 278,682 1,011,445 Net Increase (Decrease) in Net Assets Resulting from Operations 809,011 1,867,466 Distributions Net Investment Income Investor Shares (163,027) (355,830) Admiral Shares (210,182) (278,229) Realized Capital Gain Investor Shares   Admiral Shares   Total Distributions (373,209) (634,059) Capital Share Transactions Investor Shares (1,052,539) 1,340,723 Admiral Shares 3,548,446 1,646,688 Net Increase (Decrease) from Capital Share Transactions 2,495,907 2,987,411 Total Increase (Decrease) 2,931,709 4,220,818 Net Assets Beginning of Period 18,015,779 13,794,961 End of Period 1 20,947,488 18,015,779 1 Net AssetsEnd of Period includes undistributed (overdistributed) net investment income of ($22,473,000) and ($12,683,000). See accompanying Notes, which are an integral part of the Financial Statements. 19 Wellesley Income Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period $21.60 $19.98 $19.60 $22.30 $21.95 $21.66 Investment Operations Net Investment Income .402 .819 .914 .981 .933 .904 Net Realized and Unrealized Gain (Loss) on Investments .500 1.622 .703 (2.421) 1.015 .673 Total from Investment Operations .902 2.441 1.617 (1.440) 1.948 1.577 Distributions Dividends from Net Investment Income (.412) (.821) (.916) (1.002) (.926) (.903) Distributions from Realized Capital Gains   (.321) (.258) (.672) (.384) Total Distributions (.412) (.821) (1.237) (1.260) (1.598) (1.287) Net Asset Value, End of Period $22.09 $21.60 $19.98 $19.60 $22.30 $21.95 Total Return 1 4.21% 12.45% 9.01% -6.72% 9.16% 7.61% Ratios/Supplemental Data Net Assets, End of Period (Millions) $9,217 $10,061 $8,021 $7,281 $8,038 $7,580 Ratio of Total Expenses to Average Net Assets 2 0.27% 0.28% 0.31% 0.25% 0.25% 0.25% Ratio of Net Investment Income to Average Net Assets 3.72% 3.99% 5.00% 4.60% 4.21% 4.21% Portfolio Turnover Rate 64% 3 30% 53% 27% 21% 19% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of 0.01%, 0.01%, 0.01%, 0.00%, 0.00%, and (0.01%). 3 Includes 30% that is attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 20 Wellesley Income Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding March 31, Year Ended September 30, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period $52.34 $48.41 $47.48 $54.02 $53.18 $52.47 Investment Operations Net Investment Income .991 2.019 2.259 2.430 2.312 2.247 Net Realized and Unrealized Gain (Loss) on Investments 1.203 3.936 1.713 (5.865) 2.454 1.638 Total from Investment Operations 2.194 5.955 3.972 (3.435) 4.766 3.885 Distributions Dividends from Net Investment Income (1.014) (2.025) (2.264) (2.480) (2.298) (2.245) Distributions from Realized Capital Gains   (.778) (.625) (1.628) (.930) Total Distributions (1.014) (2.025) (3.042) (3.105) (3.926) (3.175) Net Asset Value, End of Period $53.52 $52.34 $48.41 $47.48 $54.02 $53.18 Total Return 4.23% 12.54% 9.14% -6.63% 9.25% 7.74% Ratios/Supplemental Data Net Assets, End of Period (Millions) $11,731 $7,955 $5,774 $5,116 $5,450 $4,618 Ratio of Total Expenses to Average Net Assets 1 0.21% 0.21% 0.21% 0.15% 0.15% 0.14% Ratio of Net Investment Income to Average Net Assets 3.78% 4.06% 5.10% 4.70% 4.31% 4.32% Portfolio Turnover Rate 64% 2 30% 53% 27% 21% 19% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Includes performance-based investment advisory fee increases (decreases) of 0.01%, 0.01%, 0.01%, 0.00%, 0.00%, and (0.01%). 2 Includes 30% that is attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 21 Wellesley Income Fund Notes to Financial Statements Vanguard Wellesley Income Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the funds investments are in corporate debt instruments; the issuers abilities to meet their obligations may be affected by economic developments in their respective industries. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts or exchange-traded funds), between the time the foreign markets close and the funds pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the funds pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. 22 Wellesley Income Fund Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 4. Swap Contracts: The fund may invest in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The fund has sold credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The fund has also purchased credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk for all types of swaps is that a counterparty will default on its obligation to pay net amounts due to the fund. The funds maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the funds net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. 23 Wellesley Income Fund 5. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities, and is compensated by interest earned on the proceeds of the initial sale and by a lower price on the securities to be repurchased. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the funds portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net Assets. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations to deliver purchased securities. This risk is mitigated by entering into mortgage dollar rolls with only highly rated counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. 6. Repurchase Agreements: The fund invests in repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 7. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (September 30, 20072010), and for the period ended March 31, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 8. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 9. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 10. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. 24 Wellesley Income Fund B. Wellington Management Company, LLP , provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. The basic fee is subject to quarterly adjustments based on the funds performance for the preceding three years relative to a combined index comprising the Barclays Capital U.S. Credit A or Better Bond Index and the FTSE High Dividend Yield Index. For the six months ended March 31, 2011, the investment advisory fee represented an effective annual basic rate of 0.05% of the funds average net assets before an increase of $734,000 (0.01%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At March 31, 2011, the fund had contributed capital of $3,366,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 1.35% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the funds own assumptions used to determine the fair value of investments). The following table summarizes the funds investments as of March 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  1,284,761  Asset-Backed/Commercial Mortgage-Backed Securities  441,586  Corporate Bonds  9,023,642  Sovereign Bonds  535,170  Taxable Municipal Bonds  701,184  Common Stocks 7,639,525 429,930  Temporary Cash Investments 3,511 1,391,900  Futures ContractsAssets 1 703   Swap ContractsAssets  1,059  Total 7,643,739 13,809,232  1 Represents variation margin on the last day of the reporting period. 25 Wellesley Income Fund E. At March 31, 2011, the fair values of derivatives were reflected in the Statement of Net Assets as follows: Interest Rate Credit Contracts Contracts Total Statement of Net Assets Caption ($000) ($000) ($000) Other Assets 703 1,059 1,762 Liabilities    Realized net gain (loss) and the change in unrealized appreciation (depreciation) on derivatives for the six months ended March 31, 2011, were: Interest Rate Credit Contracts Contracts Total Realized Net Gain (Loss) on Derivatives ($000) ($000) ($000) Futures Contracts 1,271  1,271 Swap Contracts  969 969 Realized Net Gain (Loss) on Derivatives 1,271 969 2,240 Change in Unrealized Appreciation (Depreciation) on Derivatives Futures Contracts (952)  (952) Swap Contracts  1,059 1,059 Change in Unrealized Appreciation (Depreciation) on Derivatives (952) 1,059 107 At March 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 10-Year U.S. Treasury Note June 2011 (7,497) (892,377) (952) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. 26 Wellesley Income Fund At March 31, 2011, the fund had the following open swap contracts: Credit Default Swaps Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (%) ($000) Credit Protection Sold/ Moodys Rating CDX IG Corp./Baa1 2 12/20/15 GSI 172,710 (1,065) 1.000 342 CDX IG Corp./Baa1 2 12/20/15 BOANA 172,290 (1,098) 1.000 306 CDX IG Corp./Baa1 2 12/20/15 GSI 133,000 (629) 1.000 411 1,059 1 BOANABank of America, N.A. GSIGoldman Sachs International. 2 CDX North American Investment Grade Index. At March 31, 2011, counterparties had deposited in segregated accounts securities with a value sufficient to cover substantially all amounts due to the fund in connection with open swap contracts. F. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the six months ended March 31, 2011, the fund realized net foreign currency gains of $120,000, which increased distributable net income for tax purposes; accordingly, such gains have been reclassified from accumulated net realized losses to overdistributed net investment income. Realized and unrealized gains (losses) on certain of the funds swap contracts are treated as ordinary income (loss) for tax purposes; the effect on the funds income dividends to shareholders is offset by a change in principal return. Realized gains of $969,000 on swap contracts have been reclassified from accumulated net realized losses to overdistributed net investment income. The funds tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at September 30, 2010, the fund had available capital loss carryforwards totaling $589,662,000 to offset future net capital gains through September 30, 2018. The fund will use these capital losses to offset net taxable capital gains, if any, realized during the year ending September 30, 2011; should the fund realize net capital losses for the year, the losses will be added to the loss carryforward balance above. 27 Wellesley Income Fund At March 31, 2011, the cost of investment securities for tax purposes was $19,191,670,000. Net unrealized appreciation of investment securities for tax purposes was $2,259,539,000, consisting of unrealized gains of $2,459,226,000 on securities that had risen in value since their purchase and $199,687,000 in unrealized losses on securities that had fallen in value since their purchase. G. During the six months ended March 31, 2011, the fund purchased $3,216,732,000 of investment securities and sold $1,132,355,000 of investment securities, other than U.S. government securities and temporary cash investments. Purchases and sales of U.S. government securities were $4,865,787,000 and $4,857,552,000, respectively. H. Capital share transactions for each class of shares were: Six Months Ended Year Ended March 31, 2011 September 30, 2010 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 1,848,065 84,626 2,777,302 133,827 Issued in Lieu of Cash Distributions 151,281 6,945 324,495 15,612 Redeemed (3,051,885) (140,062) (1,761,074) (85,147) Net Increase (Decrease)Investor Shares (1,052,539) (48,491) 1,340,723 64,292 Admiral Shares Issued 4,202,388 79,566 2,221,495 44,230 Issued in Lieu of Cash Distributions 176,238 3,339 228,400 4,534 Redeemed (830,180) (15,708) (803,207) (16,032) Net Increase (Decrease)Admiral Shares 3,548,446 67,197 1,646,688 32,732 I. In preparing the financial statements as of March 31, 2011, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 28 About Your Funds Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a funds gross income, directly reduce the investment return of the fund. A funds expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your funds costs in two ways:  Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The Ending Account Value shown is derived from the funds actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading Expenses Paid During Period.  Based on hypothetical 5% yearly return. This section is intended to help you compare your funds costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this casebecause the return used is not the funds actual returnthe results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your funds costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include the account service fee described in the prospectus. If such a fee were applied to your account, your costs would be higher. Your fund does not charge transaction fees, such as purchase or redemption fees, nor does it carry a sales load. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the funds expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your funds current prospectus. 29 Six Months Ended March 31, 2011 Beginning Ending Expenses Account Value Account Value Paid During Wellesley Income Fund 9/30/2010 3/31/2011 Period Based on Actual Fund Return Investor Shares $1,000.00 $1,042.13 $1.37 Admiral Shares 1,000.00 1,042.30 1.07 Based on Hypothetical 5% Yearly Return Investor Shares $1,000.00 $1,023.59 $1.36 Admiral Shares 1,000.00 1,023.88 1.06 The calculations are based on expenses incurred in the most recent six-month period. The funds annualized six-month expense ratios for that period are 0.27% for Investor Shares and 0.21% for Admiral Shares. The dollar amounts shown as Expenses Paid are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 30 Glossary 30-Day SEC Yield. A funds 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the funds security holdings in the previous 30 days are used to calculate the funds hypothetical net income for that period, which is then annualized and divided by the funds estimated average net assets over the calculation period. For the purposes of this calculation, a securitys income is based on its current market yield to maturity (in the case of bonds) or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differat times significantlyfrom the funds actual experience. As a result, the funds income distributions may be higher or lower than implied by the SEC yield. Average Coupon. The average interest rate paid on the fixed income securities held by a fund. It is expressed as a percentage of face value. Average Duration. An estimate of how much the value of the bonds held by a fund will fluctuate in response to a change in interest rates. To see how the value could change, multiply the average duration by the change in rates. If interest rates rise by 1 percentage point, the value of the bonds in a fund with an average duration of five years would decline by about 5%. If rates decrease by a percentage point, the value would rise by 5%. Average Effective Maturity. The average length of time until fixed income securities held by a fund reach maturity and are repaid, taking into consideration the possibility that the issuer may call the bond before its maturity date. The figure reflects the proportion of fund assets represented by each security; it also reflects any futures contracts held. In general, the longer the average effective maturity, the more a funds share price will fluctuate in response to changes in market interest rates. Beta. A measure of the magnitude of a funds past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a funds beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Credit Quality. The credit ratings assigned to fixed income securities are an indicator of risk. They represent a rating agencys assessment of the issuers ability to meet its obligations. For this report, credit-quality ratings for each issue are obtained from Moodys Investors Service and Standard & Poors, and the higher rating for each issue is used. Dividend Yield. The current, annualized rate of dividends paid on a share of stock, divided by its current share price. For a fund, the weighted average yield for stocks it holds. The index yield is based on the current annualized rate of dividends paid on stocks in the index. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a funds investments in stocks and stock futures. Any holdings in short-term reserves are excluded. 31 Expense Ratio. The percentage of a funds average net assets used to pay its annual administrative and advisory expenses. These expenses directly reduce returns to investors. Foreign Holdings. The percentage of a fund represented by stocks or depositary receipts of companies based outside the United States. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the funds investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a funds stocks, weighted by the proportion of the funds assets invested in each stock. Stocks representing half of the funds assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. Price/Earnings Ratio. The ratio of a stocks current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a companys future growth. R-Squared. A measure of how much of a funds past returns can be explained by the returns from the market in general, as measured by a given index. If a funds total returns were precisely synchronized with an indexs returns, its R-squared would be 1.00. If the funds returns bore no relationship to the indexs returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholders equity (net income divided by shareholders equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the funds trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. Yield to Maturity. The rate of return an investor would receive if the fixed income securities held by a fund were held to their maturity dates. 32 This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your funds trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguards board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 179 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. Interested Trustee 1 and President (20062008) of Rohm and Haas Co. (chemicals); Director of Tyco International, Ltd. F. William McNabb III (diversified manufacturing and services) and Hewlett- Born 1957. Trustee Since July 2009. Chairman of the Packard Co. (electronic computer manufacturing); Board. Principal Occupation(s) During the Past Five Senior Advisor at New Mountain Capital; Trustee Years: Chairman of the Board of The Vanguard Group, of The Conference Board; Member of the Board of Inc., and of each of the investment companies served Managers of Delphi Automotive LLP (automotive by The Vanguard Group, since January 2010; Director components). of The Vanguard Group since 2008; Chief Executive Officer and President of The Vanguard Group and of Amy Gutmann each of the investment companies served by The Born 1949. Trustee Since June 2006. Principal Vanguard Group since 2008; Director of Vanguard Occupation(s) During the Past Five Years: President Marketing Corporation; Managing Director of The of the University of Pennsylvania; Christopher H. Vanguard Group (19952008). Browne Distinguished Professor of Political Science in the School of Arts and Sciences with secondary appointments at the Annenberg School for Commu- Independent Trustees nication and the Graduate School of Education of the University of Pennsylvania; Director of Emerson U. Fullwood Carnegie Corporation of New York, Schuylkill River Born 1948. Trustee Since January 2008. Principal Development Corporation, and Greater Philadelphia Occupation(s) During the Past Five Years: Executive Chamber of Commerce; Trustee of the National Chief Staff and Marketing Officer for North America Constitution Center; Chair of the Presidential and Corporate Vice President (retired 2008) of Xerox Commission for the Study of Bioethical Issues. Corporation (document management products and services); Executive in Residence and 2010 JoAnn Heffernan Heisen Distinguished Minett Professor at the Rochester Born 1950. Trustee Since July 1998. Principal Institute of Technology; Director of SPX Corporation Occupation(s) During the Past Five Years: Corporate (multi-industry manufacturing), the United Way of Vice President and Chief Global Diversity Officer Rochester, Amerigroup Corporation (managed health (retired 2008) and Member of the Executive care), the University of Rochester Medical Center, Committee (19972008) of Johnson & Johnson Monroe Community College Foundation, and North (pharmaceuticals/consumer products); Director of Carolina A&T University. Skytop Lodge Corporation (hotels), the University Medical Center at Princeton, the Robert Wood Rajiv L. Gupta Johnson Foundation, and the Center for Work Life Born 1945. Trustee Since December 2001. 2 Policy; Member of the Advisory Board of the Principal Occupation(s) During the Past Five Years: Maxwell School of Citizenship and Public Affairs Chairman and Chief Executive Officer (retired 2009) at Syracuse University. F. Joseph Loughrey Thomas J. Higgins Born 1949. Trustee Since October 2009. Principal Born 1957. Chief Financial Officer Since September Occupation(s) During the Past Five Years: President 2008. Principal Occupation(s) During the Past Five and Chief Operating Officer (retired 2009) and Vice Years: Principal of The Vanguard Group, Inc.; Chief Chairman of the Board (20082009) of Cummins Inc. Financial Officer of each of the investment companies (industrial machinery); Director of SKF AB (industrial served by The Vanguard Group since 2008; Treasurer machinery), Hillenbrand, Inc. (specialized consumer of each of the investment companies served by The services), the Lumina Foundation for Education, and Vanguard Group (19982008). Oxfam America; Chairman of the Advisory Council for the College of Arts and Letters and Member Kathryn J. Hyatt of the Advisory Board to the Kellogg Institute for Born 1955. Treasurer Since November 2008. Principal International Studies at the University of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Treasurer of each of André F. Perold the investment companies served by The Vanguard Born 1952. Trustee Since December 2004. Principal Group since 2008; Assistant Treasurer of each of the Occupation(s) During the Past Five Years: George investment companies served by The Vanguard Group Gund Professor of Finance and Banking at the Harvard (19882008). Business School; Chair of the Investment Committee of HighVista Strategies LLC (private investment firm). Heidi Stam Born 1956. Secretary Since July 2005. Principal Alfred M. Rankin, Jr. Occupation(s) During the Past Five Years: Managing Born 1941. Trustee Since January 1993. Principal Director of The Vanguard Group, Inc., since 2006; Occupation(s) During the Past Five Years: Chairman, General Counsel of The Vanguard Group since 2005; President, and Chief Executive Officer of NACCO Secretary of The Vanguard Group and of each of the Industries, Inc. (forklift trucks/housewares/lignite); investment companies served by The Vanguard Group Director of Goodrich Corporation (industrial products/ since 2005; Director and Senior Vice President of aircraft systems and services) and the National Vanguard Marketing Corporation since 2005; Association of Manufacturers; Chairman of the Principal of The Vanguard Group (19972006). Federal Reserve Bank of Cleveland; Vice Chairman of University Hospitals of Cleveland; President of the Board of The Cleveland Museum of Art. Vanguard Senior Management Team Peter F. Volanakis R. Gregory Barton Michael S. Miller Born 1955. Trustee Since July 2009. Principal Mortimer J. Buckley James M. Norris Occupation(s) During the Past Five Years: President Kathleen C. Gubanich Glenn W. Reed and Chief Operating Officer (retired 2010) of Corning Paul A. Heller George U. Sauter Incorporated (communications equipment); Director of Corning Incorporated (20002010) and Dow Corning (20012010); Overseer of the Amos Tuck School of Chairman Emeritus and Senior Advisor Business Administration at Dartmouth College. John J. Brennan Chairman, 19962009 Executive Officers Chief Executive Officer and President, 19962008 Glenn Booraem Born 1967. Controller Since July 2010. Principal Occupation(s) During the Past Five Years: Principal Founder of The Vanguard Group, Inc.; Controller of each of John C. Bogle the investment companies served by The Vanguard Chairman and Chief Executive Officer, 19741996 Group since 2010; Assistant Controller of each of the investment companies served by The Vanguard Group (20012010). 1 Mr. McNabb is considered an interested person, as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 CFA ® is a trademark owned by CFA Institute. Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the funds current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguards proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SECs website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SECs Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SECs website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q272 052011 Vanguard ® Wellesley Income Fund Schedule of Investments March 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (6.1%) U.S. Government Securities (0.6%) United States Treasury Note/Bond 1.000% 9/30/11 57,755 57,981 United States Treasury Note/Bond 4.750% 2/15/41 80,000 83,087 141,068 Agency Bonds and Notes (1.5%) 1 Citigroup Inc. 2.875% 12/9/11 25,000 25,441 Egypt Government AID Bonds 4.450% 9/15/15 22,500 24,440 2 Federal Home Loan Mortgage Corp. 4.750% 11/17/15 50,000 55,355 1 General Electric Capital Corp. 3.000% 12/9/11 17,000 17,308 1 General Electric Capital Corp. 2.000% 9/28/12 24,495 24,962 Private Export Funding Corp. 2.250% 12/15/17 57,055 53,583 Residual Funding Corp. Principal Strip 0.000% 7/15/20 27,985 19,571 2 Tennessee Valley Authority 4.375% 6/15/15 35,000 38,120 2 Tennessee Valley Authority 4.625% 9/15/60 57,000 52,482 311,262 Conventional Mortgage-Backed Securities (4.0%) 2,3 Fannie Mae Pool 3.500% 9/1/254/1/26 274,935 275,997 2,3 Freddie Mac Gold Pool 4.000% 4/1/41 546,000 535,932 3 Ginnie Mae I Pool 6.000% 6/15/317/15/35 168 186 3 Ginnie Mae I Pool 6.500% 4/15/329/15/38 17,916 20,316 832,431 Total U.S. Government and Agency Obligations (Cost $1,280,058) 1,284,761 Asset-Backed/Commercial Mortgage-Backed Securities (2.1%) 3 Ally Auto Receivables Trust 1.350% 12/15/15 8,860 8,686 3,4 Ally Master Owner Trust 2.880% 4/15/15 38,668 39,737 3 Ally Master Owner Trust 2.150% 1/15/16 34,595 34,477 3 AmeriCredit Automobile Receivables Trust 2.190% 2/8/16 4,760 4,742 3 AmeriCredit Automobile Receivables Trust 3.340% 4/8/16 6,050 6,053 3,4 Avis Budget Rental Car Funding AESOP LLC 2.090% 4/20/15 39,115 38,809 3,4 Avis Budget Rental Car Funding AESOP LLC 3.150% 3/20/17 8,000 7,969 3 CNH Equipment Trust 3.000% 8/17/15 11,550 11,891 3 Credit Suisse First Boston Mortgage Securities Corp. 4.940% 12/15/35 28,075 28,813 3 Credit Suisse First Boston Mortgage Securities Corp. 5.183% 11/15/36 4,995 5,214 3 Ford Credit Auto Owner Trust 2.170% 10/15/13 6,209 6,276 3,4,5 Ford Credit Floorplan Master Owner Trust 1.905% 12/15/14 27,000 27,515 3,4 Ford Credit Floorplan Master Owner Trust 4.200% 2/15/17 7,000 7,410 3 GE Capital Credit Card Master Note Trust 3.690% 7/15/15 46,035 47,582 3,4 GE Equipment Small Ticket LLC 1.450% 1/21/18 13,388 13,381 3,4 Hertz Vehicle Financing LLC 3.740% 2/25/17 28,680 29,441 3 Hyundai Auto Receivables Trust 2.030% 8/15/13 5,958 6,002 3 JP Morgan Chase Commercial Mortgage Securities Corp. 5.161% 10/12/37 4,800 5,007 3 Morgan Stanley Dean Witter Capital I 5.080% 9/15/37 16,100 16,767 3,4 OBP Depositor LLC Trust 4.646% 7/15/45 23,260 23,726 3 Santander Drive Auto Receivables Trust 0.930% 6/17/13 17,720 17,743 3,4 Santander Drive Auto Receivables Trust 1.010% 7/15/13 26,045 26,074 3,4 Santander Drive Auto Receivables Trust 1.370% 8/15/13 28,176 28,271 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $441,029) 441,586 Corporate Bonds (43.1%) Finance (18.9%) Banking (13.9%) American Express Co. 7.250% 5/20/14 17,000 19,327 American Express Co. 5.500% 9/12/16 25,000 27,232 American Express Co. 6.150% 8/28/17 35,000 39,069 American Express Credit Corp. 2.750% 9/15/15 25,000 24,498 4 ANZ National Int'l Ltd./London 2.375% 12/21/12 10,890 11,018 4 ANZ National International Ltd./New Zealand 6.200% 7/19/13 9,165 10,045 Bank of America Corp. 4.875% 1/15/13 33,700 35,403 1 Vanguard ® Wellesley Income Fund Schedule of Investments March 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Bank of America Corp. 7.375% 5/15/14 12,590 14,197 Bank of America Corp. 5.375% 6/15/14 25,525 27,339 Bank of America Corp. 3.625% 3/17/16 10,000 9,823 Bank of America Corp. 5.625% 10/14/16 22,500 23,938 Bank of America Corp. 5.650% 5/1/18 15,000 15,685 Bank of America Corp. 5.625% 7/1/20 25,000 25,496 Bank of America Corp. 5.875% 1/5/21 10,285 10,699 Bank of New York Mellon Corp. 4.300% 5/15/14 24,670 26,370 Bank of New York Mellon Corp. 2.950% 6/18/15 14,750 14,958 Bank of New York Mellon Corp. 5.450% 5/15/19 49,465 54,179 Bank of Nova Scotia 3.400% 1/22/15 47,000 48,483 Bank One Corp. 7.750% 7/15/25 25,000 29,316 Barclays Bank plc 2.375% 1/13/14 27,000 27,158 Barclays Bank plc 5.000% 9/22/16 12,865 13,638 Barclays Bank plc 6.750% 5/22/19 18,605 20,998 Barclays Bank plc 5.125% 1/8/20 20,000 20,219 BB&T Corp. 4.750% 10/1/12 16,000 16,754 BB&T Corp. 5.250% 11/1/19 19,000 19,732 Bear Stearns Cos. LLC 7.250% 2/1/18 14,860 17,304 BNP Paribas 3.250% 3/11/15 34,770 35,125 Canadian Imperial Bank of Commerce/Canada 2.350% 12/11/15 41,000 39,629 Capital One Financial Corp. 7.375% 5/23/14 18,335 21,040 Citigroup Inc. 6.010% 1/15/15 15,000 16,375 Citigroup Inc. 4.750% 5/19/15 14,725 15,366 Citigroup Inc. 4.587% 12/15/15 15,410 15,857 Citigroup Inc. 8.500% 5/22/19 28,000 34,335 Citigroup Inc. 5.375% 8/9/20 46,320 47,537 Citigroup Inc. 6.625% 6/15/32 9,000 9,143 Citigroup Inc. 6.000% 10/31/33 15,000 14,143 Citigroup Inc. 5.850% 12/11/34 15,000 14,725 Citigroup Inc. 6.125% 8/25/36 50,000 47,353 Citigroup Inc. 8.125% 7/15/39 3,380 4,245 Comerica Inc. 3.000% 9/16/15 3,065 3,042 4 Commonwealth Bank of Australia 3.750% 10/15/14 13,000 13,454 4 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands 3.200% 3/11/15 28,000 28,495 4 Credit Agricole SA/London 3.500% 4/13/15 28,000 27,769 Credit Suisse 2.200% 1/14/14 32,000 32,072 Credit Suisse 3.500% 3/23/15 22,970 23,385 Credit Suisse 5.300% 8/13/19 9,000 9,408 Credit Suisse 4.375% 8/5/20 25,000 24,356 Credit Suisse AG 5.400% 1/14/20 22,000 22,169 Credit Suisse USA Inc. 5.125% 1/15/14 23,825 25,791 Credit Suisse USA Inc. 4.875% 1/15/15 5,430 5,828 Credit Suisse USA Inc. 7.125% 7/15/32 13,300 15,792 Deutsche Bank AG/London 4.875% 5/20/13 30,000 31,839 Deutsche Bank AG/London 3.450% 3/30/15 44,000 44,950 Goldman Sachs Group Inc. 5.250% 10/15/13 29,400 31,581 Goldman Sachs Group Inc. 6.250% 9/1/17 49,000 53,574 Goldman Sachs Group Inc. 5.950% 1/18/18 12,000 12,820 Goldman Sachs Group Inc. 7.500% 2/15/19 20,790 24,076 Goldman Sachs Group Inc. 6.000% 6/15/20 20,000 21,083 Goldman Sachs Group Inc. 6.125% 2/15/33 20,000 20,191 Goldman Sachs Group Inc. 6.450% 5/1/36 25,000 24,229 Goldman Sachs Group Inc. 6.250% 2/1/41 35,790 35,570 4 HBOS plc 6.000% 11/1/33 19,000 14,302 4 HSBC Bank plc 2.000% 1/19/14 11,000 10,933 4 HSBC Bank plc 3.500% 6/28/15 30,000 30,349 4 HSBC Bank plc 4.750% 1/19/21 42,960 42,565 HSBC Bank USA NA 4.625% 4/1/14 13,100 13,892 HSBC Bank USA NA 5.875% 11/1/34 21,000 20,553 HSBC Holdings plc 7.625% 5/17/32 15,800 16,851 HSBC Holdings plc 6.500% 5/2/36 22,000 22,396 4 ING Bank NV 2.650% 1/14/13 22,000 22,126 2 Vanguard ® Wellesley Income Fund Schedule of Investments March 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) 4 ING Bank NV 2.000% 10/18/13 34,000 33,828 JPMorgan Chase & Co. 5.750% 1/2/13 14,000 14,947 JPMorgan Chase & Co. 4.650% 6/1/14 16,500 17,594 JPMorgan Chase & Co. 5.125% 9/15/14 9,665 10,334 JPMorgan Chase & Co. 3.700% 1/20/15 24,000 24,586 JPMorgan Chase & Co. 3.450% 3/1/16 25,000 24,818 JPMorgan Chase & Co. 6.300% 4/23/19 68,310 75,235 3 JPMorgan Chase & Co. 7.900% 12/29/49 23,350 25,568 4 Lloyds TSB Bank plc 4.375% 1/12/15 14,665 14,892 Mellon Funding Corp. 5.000% 12/1/14 12,000 13,040 Merrill Lynch & Co. Inc. 5.000% 2/3/14 15,000 15,957 Merrill Lynch & Co. Inc. 6.875% 4/25/18 32,000 35,593 Merrill Lynch & Co. Inc. 6.110% 1/29/37 30,000 28,027 Morgan Stanley 5.300% 3/1/13 12,925 13,734 Morgan Stanley 6.000% 5/13/14 15,000 16,281 Morgan Stanley 4.000% 7/24/15 32,000 32,348 Morgan Stanley 5.950% 12/28/17 10,000 10,670 Morgan Stanley 7.300% 5/13/19 53,955 60,427 Morgan Stanley 5.500% 7/24/20 25,000 24,875 Morgan Stanley 5.750% 1/25/21 13,900 13,890 Morgan Stanley 7.250% 4/1/32 51,100 59,579 National City Bank 5.800% 6/7/17 50,000 54,242 National City Bank of Pennsylvania 7.250% 10/21/11 22,000 22,599 4 Nordea Bank AB 2.125% 1/14/14 33,000 32,735 4 Nordea Bank AB 3.700% 11/13/14 12,155 12,578 Northern Trust Co. 4.600% 2/1/13 10,000 10,610 Northern Trust Corp. 4.625% 5/1/14 6,130 6,620 Northern Trust Corp. 3.450% 11/4/20 10,285 9,753 PNC Bank NA 5.250% 1/15/17 16,000 17,070 3 PNC Financial Services Group Inc. 8.250% 5/31/49 12,000 12,840 PNC Funding Corp. 5.500% 9/28/12 4,825 5,130 PNC Funding Corp. 4.250% 9/21/15 5,765 6,031 Royal Bank of Scotland plc 4.875% 3/16/15 27,000 27,981 4 Standard Chartered plc 3.850% 4/27/15 8,525 8,672 State Street Corp. 5.375% 4/30/17 55,500 60,282 SunTrust Bank 6.375% 4/1/11 15,000 15,000 4 Svenska Handelsbanken AB 4.875% 6/10/14 29,000 30,904 UBS AG 2.750% 1/8/13 30,000 30,487 UBS AG 3.875% 1/15/15 26,000 26,710 UBS AG 4.875% 8/4/20 25,000 25,104 US Bancorp 2.875% 11/20/14 17,000 17,378 US Bank NA 6.375% 8/1/11 25,000 25,465 US Bank NA 4.950% 10/30/14 12,400 13,377 Wachovia Bank NA 4.800% 11/1/14 19,640 20,867 Wachovia Corp. 4.875% 2/15/14 19,250 20,409 Wachovia Corp. 5.250% 8/1/14 14,495 15,545 Wachovia Corp. 6.605% 10/1/25 15,000 15,768 Wells Fargo & Co. 3.750% 10/1/14 20,000 20,917 Wells Fargo & Co. 3.625% 4/15/15 11,400 11,746 Wells Fargo & Co. 3.676% 6/15/16 17,000 17,147 Wells Fargo & Co. 5.625% 12/11/17 47,000 51,057 Wells Fargo Bank NA 5.950% 8/26/36 25,000 25,712 Wells Fargo Financial Inc. 5.500% 8/1/12 34,100 36,037 Brokerage (0.1%) Ameriprise Financial Inc. 5.300% 3/15/20 6,625 7,002 Charles Schwab Corp. 4.950% 6/1/14 7,650 8,333 Nomura Holdings Inc. 5.000% 3/4/15 10,295 10,488 Finance Companies (1.2%) General Electric Capital Corp. 5.450% 1/15/13 20,175 21,544 General Electric Capital Corp. 5.900% 5/13/14 10,565 11,663 General Electric Capital Corp. 5.625% 9/15/17 12,000 13,000 General Electric Capital Corp. 5.625% 5/1/18 10,000 10,827 General Electric Capital Corp. 5.300% 2/11/21 6,305 6,392 3 Vanguard ® Wellesley Income Fund Schedule of Investments March 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) General Electric Capital Corp. 6.750% 3/15/32 75,000 81,889 General Electric Capital Corp. 5.875% 1/14/38 50,000 49,363 General Electric Capital Corp. 6.875% 1/10/39 33,000 36,755 HSBC Finance Corp. 4.750% 7/15/13 12,225 13,053 Insurance (2.7%) ACE INA Holdings Inc. 2.600% 11/23/15 24,000 23,361 ACE INA Holdings Inc. 5.700% 2/15/17 15,000 16,342 ACE INA Holdings Inc. 5.900% 6/15/19 15,000 16,513 Aetna Inc. 6.500% 9/15/18 5,395 6,174 Allstate Corp. 7.500% 6/15/13 20,000 22,346 Allstate Corp. 6.200% 5/16/14 7,000 7,871 Allstate Corp. 7.450% 5/16/19 10,000 11,860 4 ASIF Global Financing XIX 4.900% 1/17/13 25,000 26,250 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 32,000 35,229 Genworth Global Funding Trusts 5.750% 5/15/13 10,000 10,620 4 Genworth Life Institutional Funding Trust 5.875% 5/3/13 12,000 12,676 Hartford Financial Services Group Inc. 5.500% 10/15/16 16,665 17,445 Hartford Financial Services Group Inc. 6.100% 10/1/41 26,000 24,709 4 Liberty Mutual Insurance Co. 8.500% 5/15/25 21,665 24,824 4 MassMutual Global Funding II 3.625% 7/16/12 11,248 11,520 4 MassMutual Global Funding II 2.875% 4/21/14 3,878 3,974 4 Metropolitan Life Global Funding I 2.875% 9/17/12 16,000 16,336 4 Metropolitan Life Global Funding I 5.125% 4/10/13 25,000 26,634 4 Metropolitan Life Global Funding I 5.125% 6/10/14 15,000 16,241 4 Metropolitan Life Insurance Co. 7.800% 11/1/25 25,000 29,147 4 New York Life Insurance Co. 5.875% 5/15/33 44,785 45,902 Prudential Financial Inc. 5.800% 6/15/12 6,725 7,074 Prudential Financial Inc. 5.100% 9/20/14 12,000 12,922 Prudential Financial Inc. 4.750% 6/13/15 21,000 22,280 Prudential Financial Inc. 4.500% 11/15/20 24,055 23,376 Travelers Cos. Inc. 5.800% 5/15/18 8,690 9,526 Travelers Cos. Inc. 5.900% 6/2/19 9,400 10,345 UnitedHealth Group Inc. 6.000% 2/15/18 22,000 24,521 UnitedHealth Group Inc. 3.875% 10/15/20 6,786 6,426 UnitedHealth Group Inc. 6.625% 11/15/37 15,000 16,290 WellPoint Inc. 4.350% 8/15/20 25,635 25,481 Other Finance (0.1%) NYSE Euronext 4.800% 6/28/13 24,540 26,138 Real Estate Investment Trusts (0.9%) Duke Realty LP 5.950% 2/15/17 2,100 2,267 Duke Realty LP 6.500% 1/15/18 7,000 7,673 HCP Inc. 6.000% 1/30/17 20,000 21,551 Realty Income Corp. 5.950% 9/15/16 9,940 10,874 Realty Income Corp. 5.750% 1/15/21 8,675 9,105 Simon Property Group LP 5.100% 6/15/15 16,000 17,365 Simon Property Group LP 5.250% 12/1/16 5,000 5,413 Simon Property Group LP 5.875% 3/1/17 25,000 27,758 Simon Property Group LP 6.125% 5/30/18 6,625 7,406 Simon Property Group LP 4.375% 3/1/21 22,000 21,407 4 WEA Finance LLC 7.125% 4/15/18 21,425 24,755 4 WEA Finance LLC / WT Finance Aust Pty Ltd. 7.500% 6/2/14 25,000 28,584 3,961,008 Industrial (19.9%) Basic Industry (0.9%) Agrium Inc. 6.125% 1/15/41 6,055 6,257 ArcelorMittal 6.750% 3/1/41 16,230 15,793 BHP Billiton Finance USA Ltd. 4.800% 4/15/13 33,500 35,869 EI du Pont de Nemours & Co. 4.125% 3/6/13 27,200 28,595 EI du Pont de Nemours & Co. 2.750% 4/1/16 23,000 22,764 Monsanto Finance Canada Co. 5.500% 7/30/35 15,000 15,251 Praxair Inc. 6.375% 4/1/12 25,000 26,330 4 Vanguard ® Wellesley Income Fund Schedule of Investments March 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Rio Tinto Alcan Inc. 4.875% 9/15/12 10,500 11,050 Rio Tinto Alcan Inc. 4.500% 5/15/13 22,300 23,682 Capital Goods (1.7%) 3M Co. 6.375% 2/15/28 25,000 28,406 Boeing Co. 3.750% 11/20/16 23,500 24,613 Caterpillar Financial Services Corp. 2.000% 4/5/13 9,880 10,043 Caterpillar Financial Services Corp. 2.750% 6/24/15 7,500 7,623 Caterpillar Inc. 6.950% 5/1/42 15,000 18,156 Deere & Co. 4.375% 10/16/19 13,090 13,616 Dover Corp. 4.875% 10/15/15 10,000 10,956 Eaton Corp. 5.750% 7/15/12 15,600 16,489 Eaton Corp. 5.300% 3/15/17 20,000 21,959 Eaton Corp. 6.500% 6/1/25 10,000 11,378 General Dynamics Corp. 4.250% 5/15/13 41,100 43,842 Ingersoll-Rand Global Holding Co. Ltd. 6.000% 8/15/13 7,000 7,712 John Deere Capital Corp. 7.000% 3/15/12 25,000 26,519 John Deere Capital Corp. 2.950% 3/9/15 6,595 6,746 Raytheon Co. 1.625% 10/15/15 24,650 23,494 4 Siemens Financieringsmaatschappij NV 5.750% 10/17/16 45,820 51,399 United Technologies Corp. 4.875% 5/1/15 15,000 16,510 United Technologies Corp. 4.500% 4/15/20 24,170 25,136 Communication (4.6%) AT&T Inc. 2.500% 8/15/15 26,000 25,742 AT&T Inc. 6.500% 9/1/37 50,000 51,648 4 AT&T Inc. 5.350% 9/1/40 33,257 29,686 BellSouth Corp. 6.000% 10/15/11 31,000 31,871 BellSouth Corp. 6.000% 11/15/34 34,000 33,147 CBS Corp. 5.750% 4/15/20 3,995 4,226 CBS Corp. 4.300% 2/15/21 31,710 29,883 Cellco Partnership / Verizon Wireless Capital LLC 7.375% 11/15/13 18,000 20,521 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 2/1/14 18,000 19,742 Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 12,500 16,028 Comcast Corp. 6.450% 3/15/37 20,000 20,444 Comcast Corp. 6.950% 8/15/37 45,000 48,886 4 COX Communications Inc. 5.875% 12/1/16 40,000 44,266 Deutsche Telekom International Finance BV 8.750% 6/15/30 30,000 39,139 DIRECTV Holdings LLC 5.200% 3/15/20 20,000 20,549 DIRECTV Holdings LLC 6.375% 3/1/41 17,600 17,599 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.750% 10/1/14 11,000 11,813 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.125% 2/15/16 11,000 10,825 Discovery Communications LLC 5.625% 8/15/19 7,635 8,251 Discovery Communications LLC 5.050% 6/1/20 8,365 8,682 France Telecom SA 8.500% 3/1/31 40,000 53,781 Grupo Televisa SA 6.625% 1/15/40 13,805 14,853 Michigan Bell Telephone Co. 7.850% 1/15/22 25,000 28,869 4 NBCUniversal Media LLC 4.375% 4/1/21 16,000 15,418 ^ News America Inc. 5.650% 8/15/20 4,655 5,064 News America Inc. 6.200% 12/15/34 11,000 10,992 News America Inc. 6.150% 3/1/37 12,668 12,578 News America Inc. 6.650% 11/15/37 5,320 5,597 4 News America Inc. 6.150% 2/15/41 7,985 7,903 4 SBA Tower Trust 4.254% 4/15/15 16,640 17,440 Telefonica Emisiones SAU 3.992% 2/16/16 24,850 24,892 Time Warner Cable Inc. 5.850% 5/1/17 70,000 76,434 Verizon Communications Inc. 4.900% 9/15/15 10,000 10,906 Verizon Communications Inc. 5.500% 4/1/17 35,000 38,707 Verizon Communications Inc. 6.100% 4/15/18 11,000 12,325 Verizon Communications Inc. 6.400% 2/15/38 13,000 13,629 Verizon Global Funding Corp. 4.375% 6/1/13 14,500 15,424 Verizon New Jersey Inc. 8.000% 6/1/22 14,585 17,393 Verizon Virginia Inc. 7.875% 1/15/22 16,000 18,425 Vodafone Group plc 2.875% 3/16/16 34,000 33,647 Vodafone Group plc 5.450% 6/10/19 26,000 28,363 5 Vanguard ® Wellesley Income Fund Schedule of Investments March 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Consumer Cyclical (3.0%) 4 American Honda Finance Corp. 6.700% 10/1/13 25,000 27,835 4 American Honda Finance Corp. 2.500% 9/21/15 25,000 24,633 CVS Caremark Corp. 4.875% 9/15/14 12,000 12,979 CVS Caremark Corp. 6.125% 8/15/16 25,000 28,074 CVS Caremark Corp. 5.750% 6/1/17 25,000 27,475 Daimler Finance North America LLC 6.500% 11/15/13 25,000 27,818 Home Depot Inc. 5.400% 3/1/16 5,000 5,519 Home Depot Inc. 3.950% 9/15/20 5,500 5,340 Johnson Controls Inc. 5.000% 3/30/20 29,000 30,371 Lowe's Cos. Inc. 5.000% 10/15/15 21,356 23,654 Lowe's Cos. Inc. 2.125% 4/15/16 26,665 25,860 Lowe's Cos. Inc. 6.650% 9/15/37 5,000 5,708 Lowe's Cos. Inc. 5.800% 4/15/40 10,280 10,656 McDonald's Corp. 5.750% 3/1/12 10,000 10,477 McDonald's Corp. 3.500% 7/15/20 21,760 21,222 PACCAR Financial Corp. 1.950% 12/17/12 9,820 9,956 Staples Inc. 9.750% 1/15/14 21,910 26,292 Target Corp. 5.875% 3/1/12 31,000 32,533 Target Corp. 5.375% 5/1/17 5,000 5,575 Target Corp. 6.000% 1/15/18 16,500 18,895 Target Corp. 7.000% 1/15/38 17,500 20,752 Time Warner Inc. 5.875% 11/15/16 39,000 43,422 Toyota Motor Credit Corp. 2.800% 1/11/16 29,762 29,639 Viacom Inc. 6.250% 4/30/16 20,000 22,715 4 Volkswagen International Finance NV 1.625% 8/12/13 24,220 24,225 Wal-Mart Stores Inc. 3.625% 7/8/20 75,000 72,452 Wal-Mart Stores Inc. 3.250% 10/25/20 6,290 5,862 Walt Disney Co. 5.625% 9/15/16 20,000 22,756 Western Union Co. 5.930% 10/1/16 12,750 14,102 Consumer Noncyclical (6.2%) Abbott Laboratories 4.350% 3/15/14 20,000 21,401 Abbott Laboratories 4.125% 5/27/20 10,000 10,005 Altria Group Inc. 4.125% 9/11/15 10,000 10,374 Amgen Inc. 6.150% 6/1/18 5,000 5,724 Amgen Inc. 5.700% 2/1/19 18,055 20,062 Amgen Inc. 4.500% 3/15/20 1,855 1,894 Anheuser-Busch Cos. Inc. 6.000% 4/15/11 16,125 16,150 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 8,700 10,647 Anheuser-Busch InBev Worldwide Inc. 6.875% 11/15/19 8,300 9,753 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 15,000 16,022 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 7,000 6,942 AstraZeneca plc 5.900% 9/15/17 50,000 57,121 Becton Dickinson and Co. 4.550% 4/15/13 25,900 27,576 Bestfoods 6.625% 4/15/28 25,000 29,382 Cardinal Health Inc. 5.850% 12/15/17 4,000 4,440 4 Cargill Inc. 6.000% 11/27/17 7,000 7,821 4 Cargill Inc. 6.125% 9/15/36 22,000 23,540 4 Cargill Inc. 6.625% 9/15/37 42,830 48,557 Coca-Cola Co. 5.350% 11/15/17 50,000 56,349 Coca-Cola Enterprises Inc. 2.125% 9/15/15 5,000 4,855 Coca-Cola Enterprises Inc. 3.500% 9/15/20 4,600 4,328 Coca-Cola Enterprises Inc. 4.500% 9/1/21 4,785 4,793 Coca-Cola Refreshments USA Inc. 7.375% 3/3/14 8,098 9,379 Colgate-Palmolive Co. 2.950% 11/1/20 25,000 23,196 Diageo Capital plc 5.200% 1/30/13 19,810 21,199 Diageo Capital plc 5.500% 9/30/16 11,066 12,295 Diageo Finance BV 5.500% 4/1/13 10,593 11,451 Dr Pepper Snapple Group Inc. 2.900% 1/15/16 7,406 7,314 Eli Lilly & Co. 6.000% 3/15/12 10,000 10,523 Eli Lilly & Co. 5.500% 3/15/27 20,000 21,328 Express Scripts Inc. 6.250% 6/15/14 9,065 10,060 General Mills Inc. 5.650% 2/15/19 6,850 7,563 6 Vanguard ® Wellesley Income Fund Schedule of Investments March 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) GlaxoSmithKline Capital Inc. 4.375% 4/15/14 10,000 10,769 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 20,000 22,433 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 16,055 16,267 Johnson & Johnson 3.800% 5/15/13 9,895 10,471 Johnson & Johnson 6.730% 11/15/23 15,000 18,654 Kellogg Co. 4.000% 12/15/20 41,000 40,036 Kimberly-Clark Corp. 6.250% 7/15/18 25,000 29,001 Kraft Foods Inc. 5.625% 11/1/11 1,626 1,672 Kraft Foods Inc. 4.125% 2/9/16 15,000 15,507 Kraft Foods Inc. 6.875% 1/26/39 7,000 7,746 McKesson Corp. 3.250% 3/1/16 4,910 4,949 Merck & Co. Inc. 5.300% 12/1/13 16,985 18,695 Merck & Co. Inc. 4.000% 6/30/15 13,585 14,437 Merck & Co. Inc. 5.000% 6/30/19 18,000 19,490 Merck & Co. Inc. 3.875% 1/15/21 30,000 29,179 PepsiCo Inc. 5.150% 5/15/12 43,869 45,997 PepsiCo Inc. 3.100% 1/15/15 26,000 26,869 PepsiCo Inc./NC 3.125% 11/1/20 23,000 21,155 Pfizer Inc. 5.350% 3/15/15 19,610 21,827 Pfizer Inc. 6.200% 3/15/19 28,600 32,786 Philip Morris International Inc. 4.500% 3/26/20 25,000 25,615 3 Procter & Gamble - Esop 9.360% 1/1/21 20,193 25,734 Procter & Gamble Co. 6.450% 1/15/26 25,000 28,928 Procter & Gamble Co. 5.550% 3/5/37 25,000 26,851 4 Roche Holdings Inc. 6.000% 3/1/19 37,000 41,869 4 SABMiller plc 6.500% 7/15/18 30,000 34,609 Sanofi-Aventis SA 4.000% 3/29/21 31,275 30,723 St. Jude Medical Inc. 2.500% 1/15/16 18,175 17,850 4 Tesco plc 5.500% 11/15/17 10,000 11,095 Thermo Fisher Scientific Inc. 2.050% 2/21/14 5,216 5,266 Thermo Fisher Scientific Inc. 3.250% 11/20/14 5,160 5,356 Thermo Fisher Scientific Inc. 3.200% 5/1/15 6,020 6,137 Thermo Fisher Scientific Inc. 3.200% 3/1/16 9,330 9,426 Unilever Capital Corp. 4.250% 2/10/21 78,185 79,133 Energy (1.7%) Apache Corp. 6.900% 9/15/18 5,000 5,972 BP Capital Markets plc 3.125% 10/1/15 11,000 11,049 BP Capital Markets plc 3.200% 3/11/16 24,000 23,856 BP Capital Markets plc 4.750% 3/10/19 18,140 18,784 BP Capital Markets plc 4.500% 10/1/20 12,000 11,874 Burlington Resources Finance Co. 6.500% 12/1/11 25,000 25,959 ConocoPhillips 7.000% 3/30/29 11,500 13,564 ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 25,000 28,186 Encana Corp. 6.500% 8/15/34 15,000 15,964 EOG Resources Inc. 5.625% 6/1/19 8,285 9,100 4 Motiva Enterprises LLC 5.750% 1/15/20 2,535 2,769 Occidental Petroleum Corp. 4.100% 2/1/21 27,466 27,138 Shell International Finance BV 3.100% 6/28/15 10,000 10,230 Shell International Finance BV 3.250% 9/22/15 22,000 22,624 Shell International Finance BV 4.375% 3/25/20 24,000 24,712 Statoil ASA 2.900% 10/15/14 5,720 5,903 Statoil ASA 3.125% 8/17/17 33,000 32,534 Statoil ASA 5.250% 4/15/19 8,895 9,659 Suncor Energy Inc. 5.950% 12/1/34 13,000 13,073 Texaco Capital Inc. 8.625% 4/1/32 25,000 33,230 Other Industrial (0.1%) 4 Hutchison Whampoa International 09/16 Ltd. 4.625% 9/11/15 12,000 12,690 4 Hutchison Whampoa International 09/19 Ltd. 5.750% 9/11/19 12,000 12,896 Technology (1.4%) Cisco Systems Inc. 4.450% 1/15/20 21,500 21,972 Dell Inc. 5.875% 6/15/19 18,250 20,033 Hewlett-Packard Co. 4.500% 3/1/13 15,000 15,922 Hewlett-Packard Co. 3.750% 12/1/20 42,000 40,225 7 Vanguard ® Wellesley Income Fund Schedule of Investments March 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) International Business Machines Corp. 2.000% 1/5/16 35,000 33,925 International Business Machines Corp. 5.700% 9/14/17 41,710 47,158 International Business Machines Corp. 7.000% 10/30/25 25,000 30,721 Microsoft Corp. 4.500% 10/1/40 19,910 17,723 Oracle Corp. 3.750% 7/8/14 15,000 15,910 Oracle Corp. 5.000% 7/8/19 20,000 21,338 Oracle Corp. 6.125% 7/8/39 8,000 8,574 Pitney Bowes Inc. 4.750% 5/15/18 10,000 10,018 Xerox Corp. 8.250% 5/15/14 10,335 12,074 Xerox Corp. 6.750% 2/1/17 3,525 4,035 Xerox Corp. 6.350% 5/15/18 2,395 2,698 Xerox Corp. 5.625% 12/15/19 1,245 1,336 Transportation (0.3%) 4 ERAC USA Finance LLC 2.250% 1/10/14 8,275 8,230 4 ERAC USA Finance LLC 6.375% 10/15/17 36,290 40,464 United Parcel Service Inc. 4.875% 11/15/40 14,810 13,863 4,169,134 Utilities (4.3%) Electric (3.8%) Alabama Power Co. 5.550% 2/1/17 11,765 13,023 Baltimore Gas & Electric Co. 5.900% 10/1/16 15,000 16,805 Carolina Power & Light Co. 6.300% 4/1/38 1,625 1,833 Consolidated Edison Co. of New York Inc. 5.625% 7/1/12 16,205 17,072 Consolidated Edison Co. of New York Inc. 4.875% 2/1/13 9,700 10,294 Consolidated Edison Co. of New York Inc. 6.300% 8/15/37 50,000 56,474 Duke Energy Carolinas LLC 6.250% 1/15/12 20,000 20,894 Duke Energy Carolinas LLC 5.250% 1/15/18 29,190 32,065 4 EDP Finance BV 6.000% 2/2/18 37,000 35,560 4 Enel Finance International NV 5.125% 10/7/19 17,000 17,092 4 Enel Finance International NV 6.800% 9/15/37 11,665 11,659 Florida Power & Light Co. 4.850% 2/1/13 12,000 12,741 Florida Power & Light Co. 6.200% 6/1/36 22,452 24,626 Florida Power & Light Co. 5.250% 2/1/41 23,745 23,339 Florida Power Corp. 6.650% 7/15/11 25,000 25,388 Georgia Power Co. 5.700% 6/1/17 50,000 56,151 Midamerican Energy Holdings Co. 6.500% 9/15/37 35,000 38,620 National Rural Utilities Cooperative Finance Corp. 7.250% 3/1/12 40,000 42,361 National Rural Utilities Cooperative Finance Corp. 4.750% 3/1/14 12,000 12,960 4 Niagara Mohawk Power Corp. 3.553% 10/1/14 16,500 17,042 NSTAR 4.500% 11/15/19 1,880 1,921 NSTAR Electric Co. 4.875% 10/15/12 20,800 21,965 Oklahoma Gas & Electric Co. 6.500% 4/15/28 10,000 10,756 4 Oncor Electric Delivery Co. LLC 5.250% 9/30/40 10,415 9,535 Peco Energy Co. 4.750% 10/1/12 12,000 12,637 Potomac Electric Power Co. 6.500% 11/15/37 8,000 9,215 PPL Electric Utilities Corp. 6.250% 5/15/39 2,675 2,934 Public Service Co. of Colorado 3.200% 11/15/20 13,650 12,653 Public Service Electric & Gas Co. 2.700% 5/1/15 7,970 7,954 Public Service Electric & Gas Co. 3.500% 8/15/20 10,000 9,493 SCANA Corp. 6.875% 5/15/11 25,000 25,174 SCANA Corp. 6.250% 2/1/12 28,930 30,262 Southern California Edison Co. 5.000% 1/15/14 11,800 12,787 Southern California Edison Co. 5.500% 8/15/18 31,730 35,535 Southern Co. 5.300% 1/15/12 20,000 20,737 Virginia Electric and Power Co. 4.750% 3/1/13 16,350 17,390 Virginia Electric and Power Co. 5.950% 9/15/17 50,000 57,096 Wisconsin Electric Power Co. 5.700% 12/1/36 13,825 14,366 Natural Gas (0.5%) 4 DCP Midstream LLC 6.450% 11/3/36 9,375 9,522 Nisource Finance Corp. 6.400% 3/15/18 50,000 55,932 TransCanada PipeLines Ltd. 3.800% 10/1/20 30,875 29,637 8 Vanguard ® Wellesley Income Fund Schedule of Investments March 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) 893,500 Total Corporate Bonds (Cost $8,626,669) 9,023,642 Sovereign Bonds (U.S. Dollar-Denominated) (2.6%) 4 Abu Dhabi National Energy Co. 5.875% 10/27/16 10,000 10,483 Asian Development Bank 4.500% 9/4/12 40,000 41,893 4 Austria Government International Bond 2.000% 11/15/12 18,170 18,533 Bank Nederlandse Gemeenten 6.000% 3/26/12 50,000 52,327 4 CDP Financial Inc. 4.400% 11/25/19 22,000 21,986 4 EDF SA 4.600% 1/27/20 27,000 27,353 European Investment Bank 4.625% 5/15/14 54,000 58,877 European Investment Bank 4.625% 10/20/15 15,000 16,446 Japan Bank for International Cooperation/Japan 4.750% 5/25/11 35,000 35,171 Kreditanstalt fuer Wiederaufbau 4.125% 10/15/14 22,000 23,658 Kreditanstalt fuer Wiederaufbau 1.250% 10/26/15 32,000 30,466 Oesterreichische Kontrollbank AG 4.500% 3/9/15 17,000 18,501 Province of New Brunswick Canada 5.200% 2/21/17 30,000 33,203 Province of Ontario Canada 1.375% 1/27/14 23,000 22,806 Province of Ontario Canada 4.500% 2/3/15 40,000 43,504 Province of Ontario Canada 4.400% 4/14/20 48,000 49,375 Province of Quebec Canada 5.125% 11/14/16 20,000 22,156 4 Ras Laffan Liquefied Natural Gas Co. Ltd. III 5.500% 9/30/14 7,855 8,432 Total Sovereign Bonds (Cost $510,722) 535,170 Taxable Municipal Bonds (3.3%) Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 24,560 24,742 California GO 5.700% 11/1/21 7,895 7,944 California GO 7.600% 11/1/40 14,500 15,889 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 4,445 4,409 Chicago IL O'Hare International Airport Revenue 6.845% 1/1/38 12,090 11,877 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 13,390 12,854 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 22,485 23,178 District of Columbia Income Tax Revenue 5.591% 12/1/34 6,480 6,519 Duke University North Carolina Revenue 5.850% 4/1/37 62,165 64,716 Illinois GO 5.365% 3/1/17 565 562 Illinois GO 5.665% 3/1/18 10,540 10,549 Illinois GO 5.877% 3/1/19 8,435 8,433 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 15,840 15,321 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 11,230 10,947 Los Angeles CA Department of Water & Power Revenue 6.574% 7/1/45 18,590 19,246 Los Angeles CA Unified School District GO 5.750% 7/1/34 30,000 28,328 Louisville & Jefferson County KY Metropolitan Sewer District Revenue 6.250% 5/15/43 11,000 11,246 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 12,005 12,495 Massachusetts Development Finance Agency Revenue (Harvard University) 6.300% 10/1/37 68,000 74,295 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 15,000 15,329 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 1,560 1,768 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 8,070 7,853 6 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 46,080 47,678 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.700% 3/1/39 13,020 14,002 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 28,975 32,438 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 2,000 2,166 9 Vanguard ® Wellesley Income Fund Schedule of Investments March 31, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 11,965 12,002 New York State Thruway Authority Revenue 5.883% 4/1/30 29,670 29,459 North Texas Tollway Authority System Revenue 6.718% 1/1/49 31,250 31,033 Oregon Department Transportation Highway Usertax Revenue 5.834% 11/15/34 14,510 14,513 7 Oregon School Boards Association GO 4.759% 6/30/28 15,000 13,078 Port Authority of New York & New Jersey Revenue 5.859% 12/1/24 9,605 9,895 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 5,665 5,786 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 6,175 6,419 South Carolina Public Service Authority Revenue 6.454% 1/1/50 8,000 8,556 Texas Transportation Commission Revenue 5.178% 4/1/30 12,275 12,083 University of California Regents Medical Center Revenue 6.548% 5/15/48 7,410 7,321 University of California Regents Medical Center Revenue 6.583% 5/15/49 12,635 12,537 University of California Revenue 5.770% 5/15/43 23,675 22,869 Utah GO 3.289% 7/1/20 22,900 21,873 8 Wisconsin GO 5.700% 5/1/26 9,000 8,976 Total Taxable Municipal Bonds (Cost $707,940) 701,184 Market Value Shares ($000) Common Stocks (38.5%) Consumer Discretionary (3.4%) Home Depot Inc. 8,238,200 305,308 McDonald's Corp. 2,085,100 158,655 Stanley Black & Decker Inc. 1,454,600 111,422 Genuine Parts Co. 1,361,700 73,042 Mattel Inc. 2,746,600 68,473 716,900 Consumer Staples (7.0%) Philip Morris International Inc. 3,334,900 218,869 Kimberly-Clark Corp. 3,180,600 207,598 Kraft Foods Inc. 5,691,700 178,492 Sysco Corp. 6,092,200 168,754 PepsiCo Inc. 2,230,500 143,667 Unilever NV 4,398,900 137,949 Altria Group Inc. 3,848,500 100,176 Imperial Tobacco Group plc 2,602,790 80,313 Procter & Gamble Co. 1,303,100 80,271 HJ Heinz Co. 1,602,400 78,229 General Mills Inc. 2,068,500 75,604 1,469,922 Energy (5.5%) Chevron Corp. 3,741,900 401,992 ConocoPhillips 3,045,400 243,206 Royal Dutch Shell plc Class B 6,643,878 241,268 Exxon Mobil Corp. 1,868,200 157,172 Total SA ADR 1,920,200 117,074 1,160,712 Financials (4.3%) Marsh & McLennan Cos. Inc. 9,268,100 276,282 National Bank of Canada 1,811,400 147,210 M&T Bank Corp. 1,381,200 122,195 HSBC Holdings plc 10,489,600 108,349 Chubb Corp. 1,688,700 103,534 Toronto-Dominion Bank 873,500 77,384 Credit Suisse Group AG ADR 1,052,400 44,811 10 Vanguard ® Wellesley Income Fund Schedule of Investments March 31, 2011 Market Value Shares ($000) Plum Creek Timber Co. Inc. 283,447 12,361 892,126 Health Care (4.7%) Pfizer Inc. 15,200,600 308,724 Johnson & Johnson 4,866,300 288,328 Merck & Co. Inc. 8,340,550 275,322 AstraZeneca plc ADR 2,241,400 103,373 975,747 Industrials (5.3%) General Electric Co. 11,792,000 236,429 3M Co. 2,150,800 201,100 Illinois Tool Works Inc. 3,111,500 167,150 Eaton Corp. 2,803,900 155,448 Waste Management Inc. 4,139,600 154,573 Emerson Electric Co. 2,358,600 137,813 Lockheed Martin Corp. 826,000 66,410 1,118,923 Information Technology (2.5%) Analog Devices Inc. 4,730,300 186,279 Maxim Integrated Products Inc. 6,734,700 172,409 Intel Corp. 7,976,600 160,888 519,576 Materials (1.8%) EI du Pont de Nemours & Co. 2,332,400 128,212 Nucor Corp. 2,309,100 106,265 PPG Industries Inc. 879,900 83,775 Packaging Corp. of America 2,233,200 64,517 382,769 Telecommunication Services (1.8%) AT&T Inc. 8,598,485 263,114 Vodafone Group plc ADR 4,177,500 120,103 383,217 Utilities (2.2%) Xcel Energy Inc. 4,211,200 100,605 Cia Energetica de Minas Gerais ADR 4,193,380 80,806 PG&E Corp. 1,809,000 79,922 American Electric Power Co. Inc. 2,025,600 71,180 NextEra Energy Inc. 1,183,400 65,229 Dominion Resources Inc. 1,159,300 51,821 449,563 Total Common Stocks (Cost $6,218,892) 8,069,455 11 Vanguard ® Wellesley Income Fund Schedule of Investments March 31, 2011 Market Maturity Value Coupon Date Shares ($000) Temporary Cash Investments (6.7%) Money Market Fund (0.0%) 9,10 Vanguard Market Liquidity Fund 0.208% 3,511,200 3,511 Face Amount ($000) Repurchase Agreements (6.7%) Banc of America Securities, LLC(Dated 3/31/11, Repurchase Value $697,703,000, collateralized by Federal Home Loan Bank 4.805%-4.910%, 4/28/15- 8/20/15, Federal Home Loan Mortgage Corp. 2.490%-6.109%, 11/1/22-3/1/41, Federal National Mortgage Assn. 0.491%-6.005%, 3/1/20-9/1/46, Government National Mortgage Assn. 5.500%, 10/20/38) 0.140% 4/1/11 697,700 697,700 Goldman Sachs & Co.(Dated 3/31/11, Repurchase Value $344,201,000, collateralized by Federal National Mortgage Assn. 3.500%-4.500%, 9/1/25- 2/1/41) 0.150% 4/1/11 344,200 344,200 Goldman Sachs & Co.(Dated 3/31/11, Repurchase Value $350,012,000, collateralized by Federal National Mortgage Assn. 3.500%-5.000%, 5/1/25- 3/1/41) 0.180% 4/7/11 350,000 350,000 1,391,900 Total Temporary Cash Investments (Cost $1,395,411) 1,395,411 Total Investments (102.4%) (Cost $19,180,721) 21,451,209 Other Assets and LiabilitiesNet (-2.4%) (503,721) Net Assets (100%) 20,947,488 ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $3,433,000. 1 Guaranteed by the Federal Deposit Insurance Corporation (FDIC) as part of the Temporary Liquidity Guarantee Program. 2 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2011, the aggregate value of these securities was $1,528,383,000, representing 7.3% of net assets. 5 Adjustable-rate security. 6 Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. 7 Scheduled principal and interest payments are guaranteed by AMBAC (Ambac Assurance Corporation). 8 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 9 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 10 Includes $3,511,000 of collateral received for securities on loan. 11 Cash of $11,995,000 has been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. GOGeneral Obligation Bond. 12 © 2011 The Vanguard Group. Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SNA 272 052011 Item 2 : Code of Ethics. Not Applicable. Item 3 : Audit Committee Financial Expert. Not Applicable. Item 4 : Principal Accountant Fees and Services. Not Applicable. Item 5 : Audit Committee of Listed Registrants. Not Applicable. Item 6 : Investments. Not Applicable. Item 7 : Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not Applicable. Item 8 : Portfolio Managers of Closed-End Management Investment Companies. Not Applicable. Item 9 : Purchase of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not Applicable. Item 10 : Submission of Matters to a Vote of Security Holders. Not Applicable. Item 11 : Controls and Procedures. (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant's Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. There were no significant changes in Registrants Internal Control Over Financial Reporting or in other factors that could significantly affect this control subsequent to the date of the evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 12 : Exhibits. (a) Code of Ethics. (b) Certifications. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VANGUARD WELLESLEY INCOME FUND BY: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 19, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD WELLESLEY INCOME FUND BY: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: May 19, 2011 VANGUARD WELLESLEY INCOME FUND BY: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: May 19, 2011 * By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
